Citation Nr: 0211023	
Decision Date: 08/06/02    Archive Date: 09/09/02

DOCKET NO.  95-29 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUE

Entitlement to service connection for a skin disorder 
involving the sole of the right foot.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION

The veteran had active service from October 1985 to June 
1994.  This appeal arises from a February 1995 rating 
decision of the Houston, Texas, Regional Office (RO) which 
denied service connection for a skin disorder.  During the 
pendency of this appeal, the veteran moved from Texas to New 
Zealand and his file was transferred to the Washington, DC 
RO.  The case was remanded by the Board in late 1997 for 
additional medical evidence and for a VA rating examination 
to ascertain the presence and the diagnosis of a skin 
condition involving the right foot.  The veteran failed to 
report for the VA examination directed by the 1997 remand.  
In April 1998, he informed the Department of Veterans Affairs 
(VA) that he changed his address in New Zealand.  He has not 
been located since then, despite numerous attempts to contact 
him.  The case has been returned to the Board for appellate 
review..  


FINDINGS OF FACT

A chronic skin condition involving the right foot was not 
shown to be present during active service.  


CONCLUSION OF LAW

A chronic skin disease of the right foot was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 111o, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.655 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records show, in June 1984, that the 
veteran developed a 2.5 centimeter blister on the plantar 
aspect of his right foot.  It was described as a pressure 
abrasion.  He later was seen for complaints of a laceration 
on the bottom of his right foot after he pulled off some 
"mole skin" and ripped the skin of the right foot in that 
area.  Subsequent reports of physical examinations, to 
include the report of the separation examination in March 
1994 showed no pertinent abnormality of the skin or right 
foot.  

On a VA examination in August 1984, the veteran stated that 
he had a rash of the feet that "comes and goes."  No 
abnormalities of the skin were noted.  

In May 1995, Bonnie B. Furner, M.D., reported that the 
veteran had a resistant case of tinea pedis on the sole of 
his right foot.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease or injury diagnosed 
after discharge, when all of the evidence establishes that 
the disease or injury was incurred in service.  See 38 C.F.R. 
§ 3.303(d).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, the Board 
finds that VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West Supp. 2001); see also 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(b)).  The appellant was notified in the RO's 
February 1995 decision that the evidence did not show that 
the criteria had been met for service connection for a skin 
disorder of the sole of his right foot.  That is the key 
issue in this case, and the rating decision, as well as the 
statement of the case (SOC), and the supplemental statements 
of the case (SSOC's), informed the appellant of the relevant 
criteria.  The Board concludes the discussions in the rating 
decision, SOC and SSOC's sent to the appellant informed him 
of the information and evidence needed to substantiate the 
claim and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant by making 
reasonable efforts to obtain evidence necessary to 
substantiate the claim.  38 U.S.C. § 5103 (West Supp. 2001); 
see also 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)).  The appellant has not 
been found to refer to any obtainable evidence not of record 
that might aid his claim or that might be pertinent to the 
bases of the denial of this claim.  The RO arranged for a VA 
general examination of the skin, and advised the veteran of 
additional evidence to submit.  He submitted a private 
physician's statement.  In late 1997, the Board remanded the 
claim for additional medical evidence and a VA rating 
examination of the skin to ascertain the presence and the 
diagnosis of a skin disease of the sole of the right foot.  
Unfortunately, the veteran did not appear for the examination 
and efforts to contact him at his addresses and numbers of 
record have failed.  All the obtainable data that was 
requested has been received and considered.  

In the circumstances of this case, another remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  The veteran has not been in contact with VA, and 
he cannot be reached, as his whereabouts are unknown.  

The United States Court of Veterans Affairs (Court) held that 
the burden was upon VA to demonstrate that notice was sent to 
the claimant's last address of record and that the claimant 
lacked adequate reason or good cause for failing to report 
for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  The Court also indicated that in the normal 
course of events it was the burden of the veteran to keep the 
VA apprised of his whereabouts, and that if he did not do so 
there was no burden on the VA to turn up heaven and earth to 
find him before finding abandonment of a previously 
adjudicated benefit.  Id.  The Court has also held that the 
"duty to assist is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

After this claim was remanded by the Board in late 1997, the 
RO attempted to contact the veteran through appropriate 
channels at his address and phone number on file.  The 
purpose of the remand was to obtain evidence in connection 
with his claim, to include the performance of a special skin 
examination, that required his presence and cooperation.  
Though the RO, through appropriate authorities in New 
Zealand, attempted to contact him and schedule him for the 
examination requested in the remand, he could not be located 
in order to be informed about the remand and, specifically, 
the request that he be examined pursuant to his claim.  There 
is no reasonable likelihood that he would be located after 
numerous failed attempts to do so.  

The Board acknowledges the repeated official efforts to 
locate the veteran, and it appears that he has not provided 
any information about a change in his address since April 
1998.  Therefore, the Board finds that additional efforts to 
contact him would be futile.  In the absence of clear 
evidence to the contrary, the law presumes the regularity of 
the administrative process.  Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992)).  Notification for VA purposes is a written 
notice sent to the claimant's last address of record.  See 38 
C.F.R. § 3.1(q) (2001).

Given the presumption of regularity of the mailing of VA 
examination scheduling notice and the fact that the veteran 
has not contacted the RO or updated his address of record, 
the Board is satisfied that the veteran must be viewed as 
having failed to appear for an examination without good cause 
shown, within the meaning of 38 C.F.R. § 3.655.  In other 
words, his claim must be adjudicated on the basis of the 
evidence currently of record.  

While it appears, according to Dr. Furner, that the veteran 
does have tinea pedis affecting the sole of his right foot, 
this was not shown to be present until months following 
active service.  The service medical records showed a blister 
of the right foot in 1984, but this resolved without residual 
disability shown, as indicated by the separation examination 
that showed clinically normal skin without any pertinent 
complaint.  Similarly, the VA examination in August 1984, 
while reflecting the veteran's complaints of a rash that 
"comes and goes," showed no skin abnormality.  Therefore, 
on the basis of the complete medical evidence, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.  


ORDER

Service connection for a skin disorder involving the sole of 
the right foot is denied.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

